NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4311-17T3

U.S. BANK NATIONAL
ASSOCIATION, NOT IN ITS
INDIVIDUAL CAPACITY
BUT SOLELY AS TRUSTEE
FOR THE RMAC TRUST,
SERIES 2016-CTT,

         Plaintiff-Respondent,

v.

MARISA LUZ BELL, a/k/a MARISA
L. BELL,

         Defendant-Appellant,

and

MR. MARISA LUZ BELL, her
husband, and CHAYNAE SLY,

     Defendants.
________________________________

                   Submitted May 22, 2019 – Decided June 6, 2019

                   Before Judges Accurso and Moynihan.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Essex County, Docket No.
            F-003596-16.

            Marisa Luz Bell, appellant pro se.

            Pleuse Becker & Saltzman, LLC, attorneys for
            respondent (Stuart H. West, on the brief).

PER CURIAM

      Defendant Marisa L. Bell appeals from a final judgment of foreclosure

contending plaintiff, U.S. Bank National Association, not in its individual

capacity but solely as trustee for the RMAC Trust, Series 2016-CTT, failed to

establish it possessed the mortgage note "at the time the complaint was filed or

at the time final judgment was respectfully recommended" by the Foreclosure

Unit. Because the record reveals plaintiff established its standing and that of its

predecessor, Nationstar Mortgage, LLC, through duly recorded assignments of

mortgage predating Nationstar's complaint and U.S. Bank's motion for final

judgment, we affirm.

      Defendant borrowed $212,000 from Lehman Brothers Bank in June 2006,

secured by a purchase money mortgage on her home. The loan went into default

in March 2008. As reflected in the foreclosure complaint filed on February 5,

2016, and in counsel for original plaintiff Nationstar's certification of diligent

inquiry pursuant to Rule 4:64-1(a)(2), the mortgage was assigned first to Aurora

                                                                          A-4311-17T3
                                        2
Loan Services, LLC then to Nationstar. The complaint notes the assignment to

Nationstar was recorded in the Essex County Register's Office on September 13,

2012. When Nationstar filed its summary judgment motion to strike defendant's

contesting answer, it also moved to substitute U.S. Bank as trustee as plaintiff.

The assignment of mortgage from Nationstar to U.S. Bank was recorded on

October 3, 2016, and the order granting summary judgment, striking defendant's

answer and substituting U.S. Bank as plaintiff was filed on November 4, 2016.

We denied defendant's motion for leave to appeal in January 2017, and her

motion for reconsideration the following month. The Supreme Court denied

defendant's motion for leave to appeal.

      U.S. Bank moved for entry of final judgment in March 2018. In support

of that motion, which defendant did not oppose, plaintiff's counsel filed a

certification on personal knowledge averring he received the original note from

plaintiff's servicer on September 15, 2016, and personally made the copy

attached to his certification from the original document, which he certified to be

true and correct. That note bears an indorsement to Nationstar's order and an

allonge by which Nationstar indorsed the note to the order of U.S. Bank, not in

its individual capacity but solely as trustee for the RMAC Trust, Series 2016 -

CTT, without recourse.


                                                                         A-4311-17T3
                                          3
      On appeal, defendant contends "[n]o certification testimony of a U.S.

Bank National Association representative has set forth any proof that original

plaintiff or substituting plaintiff, was in physical possession of the Original Note

and mortgage before the Complaint was filed and attached business record[s] to

that effect" and "no certification was offered that plaintiff's Counsel . . . was

provided with the Original Note, with an endorsement to Nationstar Mortgage,

LLC when the Complaint in this matter was filed on February 5, 2016."

      Defendant has not provided us with the transcript in which the judge

placed his reasons on the record for granting summary judgment striking her

answer, nor do we have plaintiff's motion or supporting documents. We are thus

unable to ascertain on this record whether plaintiff established on the motion

that it possessed the original note when it filed its complaint. New Jersey case

law, however, is clear a foreclosing plaintiff can establish its standing through

"either possession of the note or an assignment of the mortgage that predated

the original complaint." Deutsche Bank Tr. Co. Ams. v. Angeles, 428 N.J.

Super. 315, 318 (App. Div. 2012). Because Nationstar, the original plaintiff,

held a recorded assignment of mortgage in its favor when it filed its complaint,

it easily proved its standing to pursue this foreclosure. See Bank of N.Y. v.

Raftogianis, 418 N.J. Super. 323, 330-31 (Ch. Div. 2010).


                                                                           A-4311-17T3
                                         4
       U.S. Bank likewise established its own standing to proceed with reference

to a duly recorded assignment of mortgage from Nationstar predating the entry

of the order to substitute as plaintiff. In addition, on its motion for final

judgment, U.S. Bank further established its standing by virtue of a certification

of its counsel made on personal knowledge in accordance with Rule 1:6-6,

attesting to his possession of the original note indorsed to U.S. Bank's order not

in its individual capacity, but solely as trustee for the RMAC Trust, Series 2016-

CTT. See Wells Fargo Bank, N.A. v. Ford, 418 N.J. Super. 592, 597-600 (App.

Div. 2011).

      As the record on appeal conclusively establishes Nationstar's standing to

institute this action and U.S. Bank's standing to pursue it through final judgment,

we reject defendant's arguments and affirm the entry of the final judgment in

foreclosure.

      Affirmed.




                                                                          A-4311-17T3
                                        5